DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 August 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over “Hierarchical Classification of Web Content”, hereinafter referred to as Dumais et al., in view of “Criminal motivation on the dark web: A categorization model for law enforcement”, hereinafter referred to as Dalins et al., and further in view of US 20080189316, hereinafter referred to as Otsuka.




Regarding claim 1, Dumais et al. discloses a computer-implemented system for improving classification 



access a ground truth dataset generated from The basic idea behind our work is to use classification techniques to automatically organize search results into existing hierarchical structures. Classification models are learned offline using a training set of human-labeled documents and web categories,” Dumais et al., p. 258, Web Data Set and Application section. Also, “During the training phase, a large set of web pages with known category labels are used to train a classifier,” Dumais et al., p. 259, Text Classification Using SVMs section, 1st para. The labeled training documents are a ground truth dataset.); 

access data related to a discussion topic for classification from a During the testing or operational phase, the learned classifier is used to classify new web pages,” Dumais et al., p. 259, Text Classification Using SVMs section, 1st para.); 

extract a set of features from the data by assigning word vectors or paragraph vectors to the data (See Dumais et al., fig. 1. And, “After preprocessing, a binary vector was created for each page indicating whether each term appeared in the page summary or not,” Dumais et al., p.259, right col., 2nd para.); and 

apply a machine classifier to the set of features to generate a prediction list of tags for classifying the discussion topic (“A support vector machine (SVM) algorithm was used as the classifier, because it has been shown in previous work to be both very fast and effective for text classification problems,” Dumais et al., p. 259, Text Classification Using SVMs section, 2nd para.), 

wherein the machine classifier is trained to maintain the predetermined tag hierarchy by regulating modification to parent and child tags associated with a predicted tag of the prediction list of tags based on a prediction probability of the predicted tag and predetermined tag thresholds assigned to the parent and child tags (“For the hierarchical models, p=0.2 for the multiplicative decision rule, and p1=0.2 (first level) and p2=0.5 (second level) for the Boolean decision rule,” Dumais et al., p. 260, SVM Parameters section, 2nd para. Here, first level is the parent level/threshold corresponding to a first probability and second level is the child level/threshold corresponding to a second probability.). 

Dumais et al., though, does not disclose classification of criminal activities arising from dark/deep web environments or a processor.

Dalins et al. is cited to disclose classification of criminal activities arising from dark/deep web environments (“In this paper we deploy the TMM by manually labelling a corpus of over 4000 unique Tor pages. We found a network impacted (but not dominated) by illicit commerce and money laundering, bur almost completely devoid of violence and extremism. In short, criminality on this 'dark web' is based more upon greed and desire, rather than any particular political motivations,” Dalins et al., Abstract. Also, “We labelled 2419 unique documents (by SHA-1 value) from the crawl, using the TMM. Due to the presence of excessively large (in terms of page count - refer Fig. 3) domains within Tor, we chose to report and measure the occurrences of categories on a per domain basis. Fig. 5 shows the relative occurrence of categories within Tor,” p. 68, left col. See also Dalins et al., fig. 4 and 5.). Dalins et al. benefits Dumais et al. by expanding the document classification techniques described in Dumais to classification of criminal activity on the dark web (Dalins et al., Abstract), thereby better tracking and anticipating criminal activities. Therefore, it would be obvious for one skilled in the art to combine the teachings of Dumais et al. with those of Dalins et al. to extend the application of the web classification method of Dumais to the law enforcement arena.

Otsuka is cited to disclose a processor (Otsuka, para [0010], [0015], and [0023]. The examiner notes that a working computer, such as a workstation, PDS, etc. comprises a processor.). Otsuka benefits Dumais et al. by providing a web crawler/spider for browsing the Web for suitable websites for classification (Otsuka, para [0023]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Dumais et al. with those of Otsuka to more efficiently classify the web content of Dumais et al.


Regarding claim 2, Dumais et al., as modified by Dalins et al. and Otsuka, discloses the computer-implemented system of claim 1, wherein the predetermined tag hierarchy is st para. Also, “By utilizing known hierarchical structure, the classification problem can be decomposed into a set of smaller problems corresponding to hierarchical splits in the tree. Roughly speaking, one first learns to distinguish among classes at the top level, then lower level distinctions are learned only within the appropriate top level of the tree,” Dumais et al., Introduction sec., 3rd para.), wherein each child tag corresponds to a particular parent tag, and each tag is assigned a corresponding probability value (“For the hierarchical models, p=0.2 for the multiplicative decision rule, and p1=0.2 (first level) and p2=0.5 (second level) for the Boolean decision rule,” Dumais et al., p. 260, SVM Parameters section, 2nd para. Here, first level is the parent level/threshold corresponding to a first probability and second level is the child level/threshold corresponding to a second probability.).  

Regarding claim 3, Dumais et al., as modified by Dalins et al. and Otsuka, discloses the computer-implemented system of claim 1, wherein the processor is configured to remove a child tag of the prediction list of tags corresponding to a parent tag from the prediction list of tags where a probability value 68376746.228055743-621457 (M18-191P)associated with the child tag is below a predetermined threshold value (“…The former allows for matches that fall below individual thresholds, and the latter requires that the threshold be exceeded at every level. Both scoring rules allow items to be classified into multiple classes,” Dumais et al., p. 261, left col., Second Level, Hierarchical sec.).  

Regarding claim 4, Dumais et al., as modified by Dalins et al. and Otsuka, discloses the computer-implemented system of claim 1, wherein the processor is configured to add a parent tag corresponding to a child tag if a probability value associated with the parent tag is above a predetermined threshold value (“…The former allows for matches that fall below individual thresholds, and the latter requires that the threshold be exceeded at every level. Both scoring rules allow items to be classified into multiple classes,” Dumais et al., p. 261, left col., Second Level, Hierarchical sec.).  


Regarding claim 10, Dumais et al., as modified by Dalins et al. and Otsuka, discloses the computer-implemented system of claim 1, wherein the set of features are extracted from the data using a neural network, wherein the neural network is configured to learn a continuous distributed vector representation for documents and words within the data (“The efficiency of SVMs for both initial learning and real-time classification make them applicable to large dynamic collections like web content,” Dumais et al., p. 258, left col., last para.  ).  

Regarding claim 11, Dumais et al., as modified by Dalins et al. and Otsuka, discloses the computer-implemented system of claim 1, further comprising: 

a crawler in operable communication with the processor and operable to traverse a plurality of Referring to FIG. 1, a noise word cleansing module 10 is configured to cleanse noise words from training data for a language. Additionally, or in the alternative, text collector 11 may include a web collection module 12 (shown in phantom) configured to collect web pages from websites of various categories. These web pages may be manually uploaded to text collector 11, or may be automatically uploaded, such as by use of one or more conventional web crawlers (also known as Web spiders or Web robots) that browse the Web for suitable websites,” Otsuka, para [0023].).  


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over “Hierarchical Classification of Web Content”, hereinafter referred to as Dumais et al., in view of “Criminal motivation on the dark web: A categorization model for law enforcement”, hereinafter referred to as Dalins et al., further in view of US 20080189316, hereinafter referred to as Otsuka., further in view of US 20070250501, hereinafter referred to as Grubb et al.

Regarding claim 5, Dumais et al., as modified by Dalins et al. and Otsuka, discloses the computer-implemented system of claim 1, but not wherein the set of features are extracted using textual feature extraction to identify tags associated with topic titles of the data. Grubb et al. is cited to disclose wherein the set of features are extracted using textual feature extraction to identify tags associated with topic titles of the data (“All users, for each item that is saved, can specify metadata about the items including, but not limited to: title, tags, categories, topics, keywords, date, URL, referring URL, rating, comments, quotations from the item, author, publication, date, source, ISBN or ISSN, library cataloging data, date stamps and/or bibliographic data,” Grubb et al., [0032].). Grubb et al. benefits Dumais et al. by tagging web content according to topic titles (Grubb et al., [0032]), thereby allowing a user to quickly ascertain a distribution of relevant topics. Therefore, it would be obvious to one skilled in the art to combine the teachings of Dumais et al. with those of Grubb et al. to improve the web content classification of Dumais et al.


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over “Hierarchical Classification of Web Content”, hereinafter referred to as Dumais et al., in view of “Criminal motivation on the dark web: A categorization model for law enforcement”, hereinafter referred to as Dalins et al., further in view of US 20080189316, hereinafter referred to as Otsuka., further in view of US 20070250501, hereinafter referred to as Grubb et al.

Regarding claim 6, Dumais et al., as modified by Dalins et al. and Otsuka, discloses the computer-implemented system of claim 1, but not wherein a set of synthetic data samples are created for addition to the ground truth dataset to address class imbalance by creating a set of synthetic sample points along a line defined between a first minority feature vector and a second feature vector and adding the set of synthetic sample points to the ground truth dataset. Chawla et al. is cited to disclose wherein a set of synthetic data samples are created for addition to the ground truth dataset to address class imbalance by creating a set of synthetic sample points along a line defined between a first minority feature vector and a second feature vector and adding the set of synthetic sample points to the ground truth dataset (“We generate synthetic examples in a less application-specific manner by operating "feature space" rather than "data space". The minority class is over-sampled by taking each minority class sample and introducing synthetic examples along the line segments joining any/ all of the k minority class nearest neighbors,” Chawla et al., sec. 4.2, 1st para. See also Chawla et al., fig. 3.). Chawla et al. benefits Dumais et al. by performing a biased sampling of clusters to obtain a diverse balanced sample (Chawla et al., sec. 4.2, 1st para). Therefore, it would be obvious for one skilled in the art to combine the teachings of Dumais et al. with those of Chawla et al. to improve the classification scheme of Dumais et al. 


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious “Hierarchical Classification of Web Content”, hereinafter referred to as Dumais et al., in view of “Criminal motivation on the dark web: A categorization model for law enforcement”, hereinafter referred to as Dalins et al., further in view of US 20080189316, hereinafter referred to as Otsuka., further in view of A Task Level Metric for Measuring Web Search Satisfaction and its Application on Improving Relevance Estimation, hereinafter referred to as Hassan et al.

Regarding claim 7, Dumais et al., as modified by Dalins et al. and Otsuka, discloses the computer-implemented system of claim 1, but not wherein the ground truth dataset is supplemented by, for every sample of the ground truth dataset in a minority class, adding top similar documents from the More than 83% of our data was for goals where users ended up being satisfied with their search experiment. Hence the class distribution was not balanced. Imbalance in the class distribution often causes machine learning algorithms to perform poorly on the minority class [25]. In our case, we are more interested in the minority (DSAT) class. Hence, the cost of misclassifying the minority class is usually higher than the cost of misclassifying the majority class. Several researchers have experimentally evaluated the benefit of using sampling to artificially balance imbalanced data [4, 18, 26]. A common way of addressing class imbalance is to artificially rebalance the training data,” Hassan et al., p. 131, left col., 2nd para.), as identified using an elastic search similarity score, and adding them to the ground truth dataset (Hassan et al., fig. 5 shows use of BM25, an elastic similarity metric, as described in the applicant’s specification, para [0050].). Hassan et al. benefits Dumais et al. by providing a metric to measure the relevance of search results (Hassan et al., sec. 7.2). Therefore, it would be obvious for one skilled in the art to combine the teachings of Dumais et al. with those of Hassan et al. to improve the web content classification method of Dumais et al.   


Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over “Hierarchical Classification of Web Content”, hereinafter referred to as Dumais et al., in view of “Criminal motivation on the dark web: A categorization model for law enforcement”, hereinafter referred to as Dalins et al., further in view of US 20080189316, hereinafter referred to as Otsuka., further in view of US 20170193060, hereinafter referred to as Khanzode et al.

claim 8, Dumais et al., as modified by Dalins et al. and Otsuka, discloses the computer-implemented system of claim 1, but not wherein the data is parsed and segmented into tokens, and predetermined characters and predetermined common words are removed from the data. Khanzode et al. is cited to disclose wherein the data is parsed and segmented into tokens, and predetermined characters and predetermined common words are removed from the data (“In some embodiments, an analyzer may also include one or more filters that transform a search query before, during, and/or after tokenization. For example, an analyzer may transform a string entirely into lower-case, perform stemming and/or lemmatization (e.g., replacing "ran" or "running" with "run" and/or using synonyms), remove common words (e.g., “the,” “is,” and/or “of”), and/or remove markup (e.g., removing hypertext markup language characters), Khanzode et al., para [0034].). Khanzode et al. benefits Dumais et al. by analyzing search queries with a tokenizer that separates out tokens (i.e., strings) from a search query and correlates those tokens with the appropriate fields or portions of fields (Khanzode et al., para [0034]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Dumais et al. with those of Khanzode et al. to improve the web content search of Dumais et al. 

Regarding claim 9, Dumais et al., as modified by Dalins et al. and Otsuka, discloses the computer-implemented system of claim 1, but not wherein words within the data are reduced to their root form using stemming and lemmatization procedures. Khanzode et al. is cited to disclose wherein words within the data are reduced to their root form using stemming and lemmatization procedures (“In some embodiments, an analyzer may also include one or more filters that transform a search query before, during, and/or after tokenization. For example, an analyzer may transform a string entirely into lower-case, perform stemming and/or lemmatization (e.g., replacing "ran" or "running" with "run" and/or using synonyms), remove common words (e.g., “the,” “is,” and/or “of”), and/or remove markup (e.g., removing hypertext markup language characters), Khanzode et al., para [0034].). Khanzode et al. benefits Dumais et al. by analyzing search queries with a tokenizer that separates out tokens (i.e., strings) from a search query and correlates those tokens with the appropriate fields or portions of fields (Khanzode et al., para [0034]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Dumais et al. with those of Khanzode et al. to improve the web content search of Dumais et al.


Claims 12, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over “Hierarchical Classification of Web Content”, hereinafter referred to as Dumais et al., in view of “SMOTE: Synthetic Minority Over-sampling Technique”, hereinafter referred to as Chawla et al., and further in view of US 20180246983, hereinafter referred to as Rathod.

Regarding claim 12, Dumais et al. discloses a method, comprising: 

accessing a plurality of documents from During the testing or operational phase, the learned classifier is used to classify new web pages,” Dumais et al., p. 259, Text Classification Using SVMs section, 1st para.); 

generating a ground truth dataset from the data, the ground truth dataset defining a predetermined tag hierarchy including predetermined tag labels corresponding to the topic of each of the plurality of documents (“The basic idea behind our work is to use classification techniques to automatically organize search results into existing hierarchical structures. Classification models are learned offline using a training set of human-labeled documents and web categories,” Dumais et al., p. 258, Web Data Set and Application section. Also, “During the training phase, a large set of web pages with known category labels are used to train a classifier,” Dumais et al., p. 259, Text Classification Using SVMs section, 1st para. The labeled training documents are a ground truth dataset.); 



generating a machine classifier to classify additional documents from the A support vector machine (SVM) algorithm was used as the classifier, because it has been shown in previous work to be both very fast and effective for text classification problems,” Dumais et al., p. 259, Text Classification Using SVMs section, 2nd para.), the machine classifier configured to maintain the predetermined tag hierarchy defined by the ground truth dataset (“For the hierarchical models, p=0.2 for the multiplicative decision rule, and p1=0.2 (first level) and p2=0.5 (second level) for the Boolean decision rule,” Dumais et al., p. 260, SVM Parameters section, 2nd para. Here, first level is the parent level/threshold corresponding to a first probability and second level is the child level/threshold corresponding to a second probability.).  

Dumais et al., though, does not disclose modifying the ground truth dataset in view of a minority class to address class imbalance a deep web forum, or a processor for performing the above steps.

Chawla et al. is cited to disclose modifying the ground truth dataset in view of a minority class to address class imbalance (“An approach to t he construction of classifiers from imbalanced datasets is described,” Chawla et al., Abstract. Also, “We generate synthetic examples in a less application-specific manner by operating "feature space" rather than "data space". The minority class is over-sampled by taking each minority class sample and introducing synthetic examples along the line segments joining any/ all of the k minority class nearest neighbors,” Chawla et al., sec. 4.2, 1st para. See also Chawla et al., fig. 3.). Chawla et al. benefits Dumais et al. by performing a biased sampling of clusters to obtain a diverse balanced sample (Chawla et al., sec. 4.2, 1st para). Therefore, it would be obvious for one skilled in the art to combine the teachings of Dumais et al. with those of Chawla et al. to improve the classification scheme of Dumais et al. 

Neither Dumais et al. nor Chawla et al., though, disclose a minority class to address class imbalance a deep web forum, or a processor for performing the above steps.

Rathod is cited to disclose a deep web forum (“Internet content that is not capable of being searched by a web search engine is generally described as the deep web. Web search engine,” Rathod, para [0326].) and a processor for performing the above steps (Rathod, para [0206]). Rathod benefits Dumais et al. by expanding the document classification techniques described in Dumais to deep web forums (Rathod, para [0326]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Dumais et al. with those of Rathod to extend the application of the hierarchical classification of Dumais to deep web content.


Regarding claim 14, Dumais et al., as modified by Chawla et al. and Rathod, discloses the method of claim 12, wherein a line is defined between a minority class feature vector and a nearest neighbor feature vector (“We generate synthetic examples in a less application-specific manner by operating "feature space" rather than "data space". The minority class is over-sampled by taking each minority class sample and introducing synthetic examples along the line segments joining any/ all of the k minority class nearest neighbors,” Chawla et al., sec. 4.2, 1st para. See also Chawla et al., fig. 3.).  


Regarding claim 15, Dumais et al., as modified by Chawla et al. and Rathod, discloses the method of claim 14, wherein a synthetic minority sample is added to the ground truth dataset by selecting a random point along the line defined between the minority class feature vector and the nearest neighbor feature vector is chosen and adding the random point to the minority class feature 68376746.230055743-621457 (M18-191P)vector (“We generate synthetic examples in a less application-specific manner by operating "feature space" rather than "data space". The minority class is over-sampled by taking each minority class sample and introducing synthetic examples along the line segments joining any/ all of the k minority class nearest neighbors…This causes the selection of a random point along the line segment between two specific features. This approach effectively forces the decision region of the minority class to become more general,” Chawla et al., sec. 4.2, 1st para. See also Chawla et al., fig. 3.).  


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over “Hierarchical Classification of Web Content”, hereinafter referred to as Dumais et al., in view of “SMOTE: Synthetic Minority Over-sampling Technique”, hereinafter referred to as Chawla et al., further in view of US 20180246983, hereinafter referred to as Rathod, and further in view of “A Task Level Metric for Measuring Web Search Satisfaction and its Application on Improving Relevance Estimation”, hereinafter referred to as Hassan et al.

Regarding claim 13, Dumais et al., as modified by Chawla et al. and Rathod, discloses the method of claim 12, but not further comprising modifying the ground truth dataset by introducing an additional document topically similar to the minority class, the additional document found by assigning an elastic search similarity score to each of the plurality of documents. Hassan et al. is cited to disclose modifying the ground truth dataset by introducing an additional document topically similar to the minority class (“More than 83% of our data was for goals where users ended up being satisfied with their search experiment. Hence the class distribution was not balanced. Imbalance in the class distribution often causes machine learning algorithms to perform poorly on the minority class [25]. In our case, we are more interested in the minority (DSAT) class. Hence, the cost of misclassifying the minority class is usually higher than the cost of misclassifying the majority class. Several researchers have experimentally evaluated the benefit of using sampling to artificially balance imbalanced data [4, 18, 26]. A common way of addressing class imbalance is to artificially rebalance the training data,” Hassan et al., p. 131, left col., 2nd para.), the additional document found by assigning an elastic search similarity score to each of the plurality of documents (Hassan et al., fig. 5 shows use of BM25, an elastic similarity metric, as described in the applicant’s specification, para [0050].). Hassan et al. benefits Dumais et al. by providing a metric to measure the relevance of search results (Hassan et al., sec. 7.2). Therefore, it would be obvious for one skilled in the art to combine the teachings of Dumais et al. with those of Hassan et al. to improve the web content classification method of Dumais et al.  


Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over “Hierarchical Classification of Web Content”, hereinafter referred to as Dumais et al., in view of “SMOTE: Synthetic Minority Over-sampling Technique”, hereinafter referred to as Chawla et al., further in view of US 20180246983, hereinafter referred to as Rathod, and further in view of US 20080189316, hereinafter referred to as Otsuka.

Regarding claim 16, Dumais et al., as modified by Chawla et al. and Rathod, discloses the method of claim 12, but not further comprising generating the ground truth dataset by leveraging a spider program to crawl one or more Referring to FIG. 1, a noise word cleansing module 10 is configured to cleanse noise words from training data for a language. Representative embodiments of this module include a text collector 11 configured to receive and/or retrieve text from any of Additionally, or in the alternative, text collector 11 may include a web collection module 12 (shown in phantom) configured to collect web pages from websites of various categories. These web pages may be manually uploaded to text collector 11, or may be automatically uploaded, such as by use of one or more conventional web crawlers (also known as Web spiders or Web robots) that browse the Web for suitable websites,” Otsuka, para [0023].). Otsuka benefits Dumais et al. by providing a web crawler/spider for browsing the Web for suitable websites for classification (Otsuka, para [0023]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Dumais et al. with those of Otsuka to more efficiently classify the web content of Dumais et al.


Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over “Hierarchical Classification of Web Content”, hereinafter referred to as Dumais et al., in view of “SMOTE: Synthetic Minority Over-sampling Technique”, hereinafter referred to as Chawla et al., further in view of US 20070250501, hereinafter referred to as Grubb et al.

Regarding claim 17, Dumais et al., as modified by Chawla et al. and Rathod, discloses the method of claim 12, but not further comprising parsing the data to extract predetermined information related to the All users, for each item that is saved, can specify metadata about the items including, but not limited to: title, tags, categories, topics, keywords, date, URL, referring URL, rating, comments, quotations from the item, author, publication, date, source, ISBN or ISSN, library cataloging data, date stamps and/or bibliographic data,” Grubb et al., [0032].). Grubb et al. benefits Dumais et al. by tagging web content according to topic titles (Grubb et al., [0032]), thereby allowing a user to quickly ascertain a distribution of relevant topics. Therefore, it would be obvious to one skilled in the art to combine the teachings of Dumais et al. with those of Grubb et al. to improve the web content classification of Dumais et al.


Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over “Hierarchical Classification of Web Content”, hereinafter referred to as Dumais et al., in view of US 20180246983, hereinafter referred to as Rathod.

Regarding claim 18, Dumais et al. discloses a method, comprising: 



accessing data associated with a During the testing or operational phase, the learned classifier is used to classify new web pages,” Dumais et al., p. 259, Text Classification Using SVMs section, 1st para.); 

extracting a set of features from the data as inputs for a machine classifier (See Dumais et al., fig. 1. And, “After preprocessing, a binary vector was created for each page indicating whether each term appeared in the page summary or not,” Dumais et al., p.259, right col., 2nd para.); and 

apply a machine classifier to the set of features to generate a prediction list of tags for classifying the topic (“A support vector machine (SVM) algorithm was used as the classifier, because it has been shown in previous work to be both very fast and effective for text classification problems,” Dumais et al., p. 259, Text Classification Using SVMs section, 2nd para.), wherein the machine classifier is configured to maintain a predetermined tag hierarchy by regulating modification to parent and child tags associated with a predicted tag of the prediction list of tags based on a prediction probability of the predicted tag and predetermined tag thresholds assigned to the parent and child tags (“For the hierarchical models, p=0.2 for the multiplicative decision rule, and p1=0.2 (first level) and p2=0.5 (second level) for the Boolean decision rule,” Dumais et al., p. 260, SVM Parameters section, 2nd para. Here, first level is the parent level/threshold corresponding to a first probability and second level is the child level/threshold corresponding to a second probability.).  

Dumais et al., though, does not specifically disclose a deep web forum or a processor for performing the above steps.

Rathod is cited to disclose a deep web forum (“Internet content that is not capable of being searched by a web search engine is generally described as the deep web. Web search engine,” Rathod, para [0326].) and a processor for performing the above steps (Rathod, para [0206]). Rathod benefits Dumais et al. by expanding the document classification techniques described in Dumais to deep web forums (Rathod, para [0326]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Dumais et al. with those of Rathod to extend the application of the hierarchical classification of Dumais to deep web content.

Regarding claim 19, Dumais et al., as modified by Rahod, discloses the method of claim 18, further comprising: 

outputting an update to the prediction list of tags, a total number of the tags of the prediction list of tags being different from the update to the prediction list of tags to maintain the predetermined tag hierarchy (“FIGS. 9-10 discuss in detail about creation, updating, previewing and managing structured pages and categories 707,” Rathod, para [0289].).  

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over “Hierarchical Classification of Web Content”, hereinafter referred to as Dumais et al., in view of US 20180246983, hereinafter referred to as Rathod, and further in view of US 20130097103, hereinafter referred to as Chari et al.

Regarding claim 20, Dumais et al., as modified by Rathod, discloses the method of claim 18, but not further comprising generating the predetermined tag hierarchy based on a ground truth dataset, and leveraging semi-supervised learning to address class imbalance and increase accuracy of the machine classifier. Chari et al. is cited to disclose generating the predetermined tag hierarchy based on a ground truth dataset, and leveraging semi-supervised learning to address class imbalance and increase Information embedded in the labeled sample is used to group together data elements which are very similar to the labeled sample using semi-supervised clustering. The class distribution in the clusters can then be estimated and used to perform a biased sampling of clusters to obtain a diverse balanced sample. Within each cluster, a diverse sample is obtained by using a maximum entropy sampling. The sample obtained at each iteration is then labeled and used in subsequent iterations,” Chari et al., para [0028].). Chari et al. benefits Dumais et al. by performing a biased sampling of clusters to obtain a diverse balanced sample (Chari et al., para [0028]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Dumais et al. with those of Chari et al. to improve the classification scheme of Dumais et al. 



Conclusion

Other prior art is noted on attached PTO-892. In particular, the examiner notes Huillier et al. which, like Dumaias et al., described classification of topics on the Dark Web. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656